816 F.2d 673Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.C.N. PATTERSON, Plaintiff-Appellant,v.CITY OF ROANOKE;  H.B. Ewert, Individually and in hiscapacity as City Manager of City of Roanoke,Defendants-Appellees.
No. 86-3068.
United States Court of Appeals, Fourth Circuit.+
Argued Feb. 2, 1987.Decided April 2, 1987.

Before HALL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
James W. Harris (Chester L. Smith, on brief), for appellant.
Thomas T. Lawson;  William Fain Rutherford, Jr.  (Terri Faye Dial;  Woods, Rogers & Hazelgrove, on brief), for appellees.
PER CURIAM:


1
Clarence N. Patterson appeals from the district court's order granting the City of Roanoke, Virginia's motion for directed verdict dismissing Patterson's action brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e, et seq., and 42 U.S.C. Secs. 1981 and 1983.


2
On appeal, Patterson contends the district court erred in concluding that he failed to meet his prima facie burden of demonstrating that he was fired from his position as Personnel Manager for the City of Roanoke because of his race.  Patterson maintains that he met this burden by presenting evidence indicating that although both he and a white fireman committed equally egregious wrongs, the City fired him based upon his wrongful act but declined to punish the white fireman.


3
Upon consideration of the record, briefs, and oral argument, we reject appellant's contention that the wrong committed by the white fireman was as egregious as the wrong he committed, and affirm on the reasoning of the district court, Patterson, Jr. v. City of Roanoke, C/A No. 85-0084 (W.D.Va. June 6, 1986).


4
AFFIRMED.